Mr. Justice Texidor
delivered the opinion of the Court.
*644The complaint whereby this proceeding was commenced reads thus:
“Municipal Court of Juana Díaz, P. R. — United States of America, The President of the United States, ss. — The People of Puerto Rico v. Joaquin Zayas, a resident of Caonilla, Juana Díaz, P. R.
“I, Ramón Robles, Insular Guardsman No. 457, of Juana Diaz, P. R., residing at La Vida Street No. —, of full age, bring this complaint against Joaquin Zayas, for a violation of the National Prohibition Act, committed as follows: That on the 31st of October, 1929, at 6 a. m., and in the ward of Caonilla of Yillalba, P. R., of the Municipal Judicial District of Juana Díaz, P. R., which also forms a part of the Judicial District of Ponce, P. R. the said Joaquin Zayas, then and there, unlawfully, willfully and maliciously, violated the provisions of the National Prohibition Act, in force in Puerto Rico in conformity with the 18th amendment to the Constitution of the United States and with an Act of the Congress of the United States approved September 22, .1921, as amended on March 2, 1929, by having in his possession and custody as owner or guardian thereof, placed on a fire and distilling ‘cañita’ rum, which is an intoxicating liquor, appropriate for drinking, containing more than one-half of one per cent per volume, two complete stills, which were occupied and are placed at the disposal of this Honorable Court as evidence.”
The District Court of Ponce, where the case was tried cle novo, after hearing the evidence, sentenced the defendant to pay a fine of sixty dollars and costs, and in default of payment thereof to be confined in jail one day for each dollar left unpaid. Thereupon the defendant appealed.
The appellant has assigned six errors. But we do not deem it necessary to enter into a study and discussion of them, for the following reasons:
The point discussed and decided by a majority in People of Puerto Rico v. Rodríguez, 33 P.R.R. 379, which is plainly stated in the syllabus of the case, has been raised again within the Court. There it was said :
“A complaint for violation of the National Prohibition Act filed in a municipal court in the name of the United States, including also the name of The People of Puerto Rico, complies with the requirements of section 10 of the Jones Act.”
*645The point under discussion in that case was the sufficiency of the complaint or information filed, not in the name of the United States directly and exclusively, and by a United States District Attorney, but in the following manner:
“Municipal Court of Humaeao, P. R. United States of America, The President of the United States, SS. The People of Puerto Eico vs. Ramón Eodríguez, José Cápele, Santos Eodríguez, Isidoro Car-dona, Narciso Eodríguez. — I, Rafael AI arcén, Corporal, I. P., of age and residing on Principal Street, Las Piedras, P. E., complain against the said defendants for a violation of the National Prohibition Act, committed as follows: . . . ”
It was there held that the complaint was sufficient, Justices Wolf and Hutchison dissenting.
There is no question about the power of the Congress of the United States to extend a federal statute to the territories ; and there is no question either as to the power of the same legislative body to confer upon territorial courts jurisdiction, concurrent with federal courts, to take cognizance of and punish certain crimes and offenses. And thus we must concede that the laws hereinafter quoted are entirely constitutional:
1. Section 3 of the Act of November 23, 1921, passed by the Congress of the United States, and which reads as follows:
“That this Act and the National Prohibition Act shall apply not only to the United States but to all territory subject to its jurisdiction, including the Territory of Hawaii and the Virgin Islands; and jurisdiction is conferred on the courts of the Territory of Hawaii and the Virgin Islands to enforce this Act and the National Prohibition Act in such Territory and Islands.”
2. The Act of the Congress of the United States, approved September 21, 1922, reading as follows:
“Be it enacted by the Senate and House of Eepresentatives of the United States of America in Congress assembled, That there be, and is hereby, conferred upon the Territorial magistrates and courts of Puerto Rico jurisdiction concurrent with the commissioners and *646courts of tbe United States for tbe said Territory of all offenses under tbe Act of October 28, 1919, known as the National Prohibition Act, and all acts amendatory thereof and supplemental thereto, the jurisdiction of said territorial magistrates and courts over said offenses to be the same which they now have over other criminal offenses within their jurisdiction.”
The National Prohibition Act was made extensive to Puerto Rico as a federal law. This was the legal situation created by the Act of Congress, of 1921, which we have partially quoted. And that was also the power exercised by Congress: the extension of the act and the effects thereof, to certain territories. But not that of converting into a local law that which.by its essence, its nature and even by its name (preserved by the law which extended it), was and is, a national and federal statute.
Did Congress, by the Act of 1922 which we have quoted, desire to give to the National Prohibition Act the character of a local law? Was there any necessity therefor? These are two problems whose decision involves a more apparent than real difficulty.
In the first place, in order that the National Prohibition Act be effective in Puerto Rico, the Act of 1922 was uneees-sary, inasmuch as by the Act of 1921, Congress had made said Prohibition Act extensive to the territories under the jurisdiction of the United States. Therefore, the object or purpose of the Act of 1922 was not that of bringing to Puerto Rico the Prohibition Act, because that act was already in Puerto Rico.
Was it necessary to convert into a local law in Puerto Rico the National Prohibition Act? Evidently not; as without such conversion, it was in force here and here it produced its effects.
The Prohibition Act passed through the two acts of Congress above quoted without losing its character as a national law. The only thing provided in the second act *647was simply to create in the insular courts of Puerto Rico concurrent jurisdiction and—
. . . tbe jurisdiction of said territorial magistrates and courts over said offenses to be the same which they now have over other criminal offenses within their jurisdiction.”
If the Federal Grovernment somehow parted with, or delegated in any manner, any part of its power, the interpretation of the law wherein that was done could only he restricted. To the judges and courts of Puerto Rico a jurisdiction which they lacked was given; that was all that the act did, where no reference is made to proceedings, form of prosecution and punishment, or manner of acquiring jurisdiction in each case.
But the Act of 1922 did not deprive the violations of the National Prohibition Act of their character as federal crimes, nor did it deprive the United States of their right and duty to prosecute and proceed in such cases. It has not transferred to the people of Puerto Rico the power of the United States of America to prosecute such violations. And for that reason, no complaint or information in a case of that sort may be presented in the name of the people of Puerto Rico, but it must be brought in the name of the United States.
Is this difficulty overcome by the formula used in the complaints and informations, of which mention is made in People v. Rodríguez, supra? It is not. Let us see why.
Section 10 of our Organic Act, reads thus:
“Section 10. — That all judicial process shall run in the name of ‘United States of America, ss, the President of the United States,’ and all penal or criminal prosecutions in the local courts shall be conducted in the name and by the authority of ‘The People of Puerto Rico’; and all officials shall be citizens of the United States, and, before entering upon the duties of their respective offices, shall take an oath to support the Constitution of the United States, and the laws of Puerto Rico.”
*648It should be noticed that, facing the general expression “That all judicial process shall run in the name of ‘United States of America,’ ” appears the special expression “and all penal or criminal prosecutions in the local courts shall be conducted in the name and by the authority of ‘The People of Puerto Rico’ which latter expression covers violations of local laws, but not those of federal laws. "When a penal action before the courts of Puerto Rico is involved, it is unquestioned that the action is brought “in the name and by the authority of ‘ The People of Puerto Rico. ’ ’ ’ The formula prescribed for judicial proceedings in general, is not sufficient to establish a justification for the local courts to proceed in cases of federal jurisdiction.
The complaint or information in so far as it refers to offenses, crimes or violations of federal laws, can only be brought in the name and by the authority of the United States of America.
The complaint in the instant case is not sufficient to give the court jurisdiction.
For the foregoing reasons, the judgment appealed from must be reversed and another judgment rendered acquitting the defendant.
Mr. Chief Justice del Toro and Mr. Justice Aldrey dissented.